— In a proceeding pursuant to CPLR article 78 to annul a determination of the respondent New York State Department of Social Services, dated May 28, 1974, which, after a fair hearing, affirmed a determination of the respondent Nassau County Department of Social Services discontinuing a grant of public assistance to petitioner (not including the grant to her granddaughter), effective April 25, 1974 (for 30 days), on the ground she had terminated her employment "without good reason”. Determinations annulled and petition granted, on the law, without costs, and respondents are directed to reinstate the grant to petitioner for the period of time during which the discontinuance was operative. The determinations under review were not supported by substantial evidence. The evidence adduced at the hearing did not indicate that petitioner, while receiving public assistance, voluntarily left her employment for the purpose of qualifying for a larger amount of such assistance (18 NYCRR 385.7[a][l]). Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.